EXHBIT 10.7

FIRST AMENDMENT TO THE

PIONEER NATURAL RESOURCES COMPANY

2006 LONG TERM INCENTIVE PLAN

 

THIS FIRST AMENDMENT (the “First Amendment”) to the Pioneer Natural Resources
Company 2006 Long Term Incentive Plan, as amended from time to time (the
“Plan”), is effective November 20, 2008 (the “Effective Date”), and is made by
Pioneer Natural Resources Company (the “Company”).

W I T N E S S E T H:

 

WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and
service providers of the Company;

WHEREAS, Section 10(c) of the Plan provides that the Company’s board of
directors (the “Board”) may amend the Plan in certain circumstances without the
consent of stockholders or participants;

 

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), imposes certain limitations and restrictions on the time at which
certain types of compensation, including certain equity-based awards, may be
payable;

 

WHEREAS, all documents that may provide for the payment of compensation that may
be subject to Section 409A must be brought into compliance with the requirements
of Section 409A on or before December 31, 2008, or the service provider to whom
such compensation is payable will be subjected to certain adverse tax
consequences, including, but not limited to, having to pay an additional tax of
at least 20% on such compensation; and

 

WHEREAS, the Board has determined that it is desirable to amend the Plan in
accordance with the final regulations promulgated under Section 409A to ensure
that, to the extent subject to Section 409A, awards granted under the Plan
comply therewith and to avoid the imposition of any adverse tax consequences
under Section 409A, and to make certain other clarifying changes to the Plan.

 

NOW, THEREFORE, the Plan shall be amended as of the Effective Date as set forth
below.

 

1.        Clause (i) of the definition of “Change in Control” in Section 2(g) of
the Plan is hereby deleted and replaced in its entirety with the following:

 

(i)        The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of securities of the Company that, together with securities held
by such Person, constitutes 40% or more of either (x) the then outstanding
shares of

 

--------------------------------------------------------------------------------

Stock of the Company (the “Outstanding Company Stock”) or (y) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (D)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of paragraph (iii) below; or

 

2.         Section 7(a) of the Plan is hereby deleted and replaced in its
entirety with the following:

 

(a)       Termination of Employment. Except as provided herein, the treatment of
an Award upon a termination of employment or any other service relationship by
and between a Participant and any Company or Subsidiary shall be specified in
the agreement controlling such Award. Notwithstanding anything to the contrary
herein or in any such Award agreement, any Award that constitutes a “deferral of
compensation” (within the meaning of Section 409A of the Code and the
regulations and other authoritative guidance promulgated thereunder
(collectively, the “Nonqualified Deferred Compensation Rules”)), whether by
design, due to a subsequent modification in the terms and conditions of such
Award or as a result of a change in applicable law following the date of grant
of such Award, and that is not exempt from Section 409A of the Code pursuant to
an applicable exemption (any such Award, a “409A Award”) shall not become
exercisable, be settled or otherwise trigger a payment or distribution upon a
termination of employment or other service relationship with the Company
pursuant to the Plan or the applicable Award agreement controlling such 409A
Award in the event the Participant holding such 409A Award continues to provide
or, in the 12 month period following such termination of employment, is expected
to provide, sufficient services to the Company that, under the Company’s written
and generally applicable policies regarding what constitutes a “separation from
service” for purposes of Section 409A of the Code, such Participant does not
incur a separation from service for purposes of Section 409A of the Code on the
date of termination of the employment or service relationship; except that, to
the extent permitted under the Nonqualified Deferred Compensation Rules, the
time of exercise, payment or settlement of a 409A Award shall be accelerated, or
payment shall be made under the Plan in respect of such Award, as determined by
the Committee in its discretion, to the extent necessary to pay income,
withholding, employment or other taxes imposed on such 409A Award. To the extent
any 409A Award does not become exercisable or is not settled or otherwise
payable upon a Participant’s termination of employment or other service
relationship as a result of the limitations described in the preceding sentence,
it shall become exercisable or be settled or payable upon the occurrence of an
event that qualifies as a permissible time of distribution in respect of such
409A Award

 

--------------------------------------------------------------------------------

under the Nonqualified Deferred Compensation Rules, the Plan and the terms of
the agreement governing such 409A Award.

 

 

3.

The following paragraph shall be inserted at the end of Section 9(e) of the
Plan:

 

Notwithstanding the foregoing, no 409A Award (as defined in Section 7(a) hereof)
shall become exercisable, or be settled or otherwise paid or distributed,
pursuant to the Plan or the applicable Award agreement governing such 409A Award
as a result of a Change in Control unless the event constituting such Change in
Control also constitutes a “change in the ownership or effective control” or “in
the ownership of a substantial portion of the assets” of the Company within the
meaning of the Nonqualified Deferred Compensation Rules (as defined in Section
7(a) hereof); except that, to the extent permitted under the Nonqualified
Deferred Compensation Rules, the time of exercise, payment or settlement of a
409A Award shall be accelerated, or payment shall be made under the Plan in
respect of such Award, upon the occurrence of a Change in Control, as determined
by the Committee in its discretion, to the extent necessary to pay income,
withholding, employment or other taxes imposed on such 409A Award. To the extent
any 409A Award does not become exercisable or is not settled or otherwise
payable upon a Change in Control as a result of the limitations described in the
preceding sentence, it shall become exercisable or be settled or payable upon
the occurrence of an event that qualifies as a permissible time of distribution
in respect of such 409A Award under the Nonqualified Deferred Compensation
Rules, the Plan and the terms of the agreement governing such 409A Award.

 

NOW, THEREFORE, be it further provided that, except as set forth above, the Plan
shall continue to read in its current state.

 

IN WITNESS WHEREOF, the Company has caused the execution of this First Amendment
by its duly authorized officer, effective as of the Effective Date.

 

 

PIONEER NATURAL RESOURCES COMPANY

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 